Title: To John Adams from Dorothy Scott, 12 February 1821
From: Scott, Dorothy
To: Adams, John


				
					Hon’le Sir
					Boston, February. 12th. 1821
				
				This will be handed you by the Hon’le Francis Gardner, Son of the Revrd. Francis Gardner, late of Leominster—this gentleman wishes to be introduced to your notice, he has been a resident in the State of New-Hampshire for several years, and a representative from that State in Congress. He return’d to his native State some time since, and fixed his residence in this town, where, he pursues his profession of the law. His family and connections are respectable. I have know them long, and intimately. You will doubtless recollect his sister, Mrs Salisbury, who was for some years, an inmate in my family. I can recommend Mr Gardner, as deserving your approbation, and confidence. Any favour confered on him, will be very gratifying, and acceptable to / Yours Sincerely
				
					Dorothy Scott
				
				
			